Citation Nr: 0941697	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as irritable bowel syndrome (IBS), to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a back disorder, 
claimed as a growth on the spine and spinal pain.  

4.  Entitlement to an effective date prior to June 29, 2006, 
for the grant of service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to 
January 1995, including service in Southwest Asia during the 
Persian Gulf War.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that the Veteran 
submitted VA treatment records from 2005 and 2006 since the 
last adjudication by the RO and did not include a waiver.  
The Board has, accordingly, reviewed the additional evidence.  
However, this new evidence has either been previously 
considered by the RO or relates to a claim that is not 
pertinent to the issues the Board has adjudicated below.

Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question.  

The issues of entitlement to service connection for a back 
disorder and for erectile dysfunction are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Chronic fatigue syndrome is not currently shown.  

3.  A gastrointestinal disorder, claimed as IBS, was not 
manifest while on active duty service.  

4.  Symptoms of fatigue preceded the Veteran's service in 
Southwest Asia.

5.  A gastrointestinal disorder was not manifest for a six 
month period nor was it manifest to a compensable level.  


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred or aggravated 
by active duty service nor was it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1111, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).

2.  A gastrointestinal disorder, claimed as IBS, was not 
incurred or aggravated by active duty service nor was it 
shown to be due to undiagnosed illness as a result of service 
in the Southwest Asia theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1111, 1117, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317, 4.114, 
Diagnostic Code (DC) 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may also be established for a veteran of 
the Persian Gulf War who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more no later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) 
(2009).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317 (2009).  A "qualifying chronic 
disability" includes: (A) an undiagnosed illness; (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi- symptom illness; and (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i) (2009).

"Objective indications of a chronic disability" includes 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.

The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(2), (5) (1999).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) the undiagnosed illness was caused 
by a supervening condition or event that occurred between 
your most recent departure from service in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c) (2009).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  When determining whether a 
qualifying chronic disability became manifest to a degree of 
10 percent or more, the Board must explain its selection of 
analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. 
App. 470, 472 (2006).

Service Connection on a Direct Basis

The Board first evaluates the Veteran's claims on direct 
basis.  Concerning his complaints of IBS, the service 
treatment records indicate one treatment in November 1993 
where he complained of stomach pains for the past week; 
however, this was diagnosed as an abdominal muscle strain as 
opposed to a gastrointestinal disorder.  

Next, relevant to his chronic fatigue complaints, the Veteran 
was treated from August to October 1991 for anemia following 
a cellulitis infection in his left foot.  At that time, he 
displayed chronic dizziness and fatigue due to his anemia and 
weight loss; however, by October 1991, his anemia was 
observed to have resolved.  

	There is no further mention of these disorders in the service 
treatment records.  At the time of service separation in 
January 1995, no such disorders or related symptoms were 
observed.  Therefore, service records do not note chronic 
fatigue or IBS at the time of discharge.

	Next, post-service evidence does not reflect symptomatology 
for either of these disorders for a several years after his 
discharge from active duty.  Specifically, the next 
indication of a gastrointestinal disorder was in October 
1998.  There, the Veteran reported that he had a bout of 
diarrhea one month before that had resolved with the use of 
an over-the-counter stomach medicine.  
	
The first complaints of chronic fatigue syndrome were not 
until the Veteran filed his claim in May 2003.  While he 
stated at his VA examination in June 2004 that he had felt 
chronic fatigue since 1992, the treatment records do not 
indicate such symptoms from that time.  Therefore, the 
competent evidence of record does not indicate a continuity 
of symptoms.  
	
	In addition to the absence of documented post-service 
symptomatology related to these disorders, the evidence 
includes the Veteran's statements asserting continuity of 
symptoms.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  Specifically, the 
Board emphasizes the multi-year gap between his discharge 
from active duty service (1995) and initial reported symptoms 
his chronic fatigue and gastrointestinal disorders, the 
earliest of which occurred in 1998.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's claimed gastrointestinal disorder or chronic 
fatigue disorder to active duty.  
	
	To that end, the Board places significant probative value on 
a June 2004 VA examination undertaken specifically to address 
the issues on appeal.  At that examination, the Veteran 
reported experiencing a history of fatigue that began in the 
latter part of 1992 while stationed in Korea, although he 
admitted that he had never been diagnosed with chronic 
fatigue syndrome.  He also complained of gastrointestinal 
problems in the form of loose stools since 2002.  
	
	After a physical examination, the examiner concluded that the 
Veteran had chronic diarrhea of unknown etiology.  However, 
the examiner also stated that the Veteran's history was not 
entirely consistent with IBS, based on stool symptoms 
occurring only after eating.  In either event, the Veteran 
stated that he had not begun to experience loose stools until 
2002, and approximately seven years after he left active 
duty.  
	
	Moreover, as was noted above, the competent evidence 
indicates that the Veteran had only one episode of diarrhea 
while on active duty, which had resolved shortly thereafter.  
While he stated that he had a significant episode of diarrhea 
in September 1998, he also denied any diarrhea at a later 
outpatient evaluation in October 2000.  Therefore, since the 
diarrhea and stool symptoms do not appear to have become 
chronic until many years after active duty, a nexus between 
his current disorder and active duty is not shown.
	
	Next, regarding the Veteran's complaints of fatigue, the VA 
examiner in June 2004 stated that "there is insufficient 
evidence to warrant a diagnosis of chronic fatigue 
syndrome."  Additionally, there were no diagnoses or 
laboratory studies that would account for his fatigue.  
	
	Based on this evidence, there is no competent evidence of a 
chronic fatigue syndrome currently.  At best, there are 
complaints of symptomatology without underlying pathology.  
Symptoms alone cannot be compensable without an in-service 
disease or injury to which the pain can be connected by 
competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 
1356 (Fed. Cir. 2001).
	
The Board has also considered the Veteran's statements 
asserting a nexus between his claimed disorders and active 
duty service.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, IBS and chronic fatigue syndrome are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the competent evidence is against the claim for service 
connection for a gastrointestinal disorder, claimed as IBS 
and chronic fatigue syndrome on a direct basis.  

Service Connection Based on an Undiagnosed Illness

The Board will now consider the Veteran's contention that his 
gastrointestinal disorder and chronic fatigue are 
manifestations of an undiagnosed illness incurred in the 
Persian Gulf.  

As an initial matter, the periods of the Veteran's service in 
Southwest Asia are not clear.  Of note, his personnel records 
do not explicitly indicate such service, and his DD-214 does 
not indicate that he was awarded a Southwest Asia Service 
Medal.  However, service treatment records indicate medical 
treatment at the health clinic in Camp Doha, Kuwait in April 
1993.  Therefore, the Board concludes that the Veteran served 
in Southwest Asia during the Persian Gulf War.  

However, notwithstanding the Veteran's qualifying service in 
the Persian Gulf War, it is determined that the provisions of 
38 C.F.R. § 3.317 do not serve as a basis for an award of 
service connection for his claimed gastrointestinal disorder 
or chronic fatigue.  

First, regarding his symptoms of fatigue, the Veteran stated 
at his VA examination in June 2004 that he had been 
experiencing chronic fatigue since he was in Korea in 1992.  
However, the evidence does not indicate that he had yet 
served in Southwest Asia before that time.  Moreover, the 
evidence does not indicate that any such symptoms related to 
fatigue were exacerbated by his service in the Southwest Asia 
theater of operations.  Therefore, the Board concludes that 
his complaints of chronic fatigue pre-dated his service in 
Southwest Asia.

Next, in considering the Veteran's complaints of 
symptomatology related to a gastrointestinal disorder, these 
symptoms did manifest themselves in part after his service in 
the Southwest Asia theater of operations.  The Board 
reiterates, however, that 38 C.F.R. § 3.317 applies only 
where the evidence demonstrates a "qualifying chronic 
disability."  The term "chronic" is further defined as a 
disability that has existed for six months or more or that 
has exhibited intermittent episodes of improvement and 
worsening over a six month period, which is measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(4) (2009).  

Here, the competent evidence does not indicate that the 
Veteran's gastrointestinal symptoms were "chronic" as 
defined by 38 C.F.R. § 3.317(a)(4), as there was no treatment 
or complaints of gastrointestinal symptoms more than once in 
a six-month period.  

Specifically, each of the Veteran's episodes of 
gastrointestinal distress appears to have resolved and was 
not persistent.  While he stated at his VA examination in 
June 2004 that he first experienced diarrhea while stationed 
in Korea in 1991, it appears that it resolved within one 
month.  He had another episode of diarrhea in October 1998, 
but this had also apparently lasted only about a month.  
Moreover, in October 2000, he denied symptoms related to 
diarrhea.

It is noted that the VA examiner in June 2004 referred to the 
Veteran's diarrhea as "chronic."  However, the Board 
concludes that this diagnosis is not sufficient establish 
entitlement under 38 C.F.R. § 3.317.  For purposes of service 
connection based on an undiagnosed illness, the term 
"chronic" encompasses a meaning specific to this particular 
section and carries with it the implication that specific 
factors, such as the six-month requirement, are met.  
 
Here, the evidence does not indicate that the examiner 
considered the requirements of 38 C.F.R. § 3.317 when he 
applied the term "chronic."  It instead appears that the 
physician used the term in its more colloquial context.  
Therefore, the competent evidence does not establish that the 
Veteran's gastrointestinal disorder has persisted for more 
than six months.  

Additionally, under 38 C.F.R. § 3.317, symptomatology that 
manifests itself after service in the Southwest Asia theater 
of operations must also be to a compensable level.  Here, the 
evidence does not indicate symptomatology while in Southwest 
Asia, nor does the evidence does not indicate symptomatology 
to a compensable level.  

On this question, the Board determines that 38 C.F.R. 
§ 4.114, DC 7319 is the most applicable, as it most 
accurately addresses the Veteran's symptoms of diarrhea and 
abdominal distress.  Under this diagnostic code, in order to 
be rated at a compensable level, there must be "frequent 
episodes of bowel disturbance with abdominal distress."  In 
this case, the Veteran has complained of loose stools but, as 
noted above, the evidence does not indicate that his symptoms 
have been frequent.  

Therefore, the competent evidence does not indicate that his 
gastrointestinal symptoms were either chronic or significant 
enough to be at a compensable level.  Additionally, the 
competent evidence does not indicate that his symptoms of 
fatigue were related to his service in Southwest Asia.   

As was explained previously, the Veteran is competent to 
describe his symptoms of gastrointestinal distress and 
fatigue, because these require only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, the Board does not find the Veteran's assertions 
that they were due to his service in Southwest Asia to be 
credible, in view of the evidence of record.  

Significantly, the Veteran stated at a VA examination in June 
2004 that his symptoms of fatigue had actually preceded his 
service in Southwest Asia.  Moreover, while he has attributed 
his gastrointestinal symptoms to service, he received 
treatment rarely, and denied gastrointestinal symptoms in 
October 2000.  Therefore, the Board these statements made in 
connection with a claim for benefits to be of lesser 
probative value.  See Pond, 12 Vet. App. at 341 (1999).  

Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that the Veteran's gastrointestinal 
symptoms were not "chronic" as defined by VA as is 
necessary to establish entitlement to service connection as 
an undiagnosed illness, nor does the evidence indicate that 
the symptoms are at a compensable level.  Additionally, the 
evidence indicates that his fatigue pre-dated service in 
Southwest Asia.  As such, the appeals are denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in May 2004 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were 
readjudicated, and a statement of the case was issued in June 
2006.  Consequently, the Board finds that the duty to notify 
has been satisfied.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records and the 
Veteran's service treatment records.  Further, he submitted 
private treatment records.  

	The Veteran was afforded VA examinations in July 2003 and 
June 2004.  The Board finds that these examinations were 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran, and 
conducted a physical examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.
	
Although these examinations did not provide nexus opinions 
relevant to the above issues, given the absence of in-service 
evidence of chronic manifestations of the disorders on 
appeal, the absence of identified symptomatology for many 
years after separation, and no competent evidence of a nexus 
between service and the Veteran's claim, a remand for a VA 
opinion on these issues would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness, is denied.

Service connection for a gastrointestinal disorder, claimed 
as IBS, to include as due to an undiagnosed illness, is 
denied.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  In this regard, 
the Veteran's service treatment records indicate that in July 
1991, he reported for treatment with complaints of back pain 
for the previous four days.  Specifically, he stated that he 
was doing sit-ups and felt his back "go out."  He was 
treated again shortly thereafter for a diagnosis of a 
"possible back problem."  

The Veteran again complained of back pain in July 1992 after 
being involved in a motor vehicle accident.  In October 1993, 
he underwent an X-ray of the cervical spine after suffering a 
head trauma.  However, the X-ray ruled out a fracture but 
noted developmental hypoplasia of the left lateral elements 
of the C5 vertebra.  

Since he has left active duty, the Veteran has had received a 
number of evaluations related to his back disorders.  
Although many of these evaluations noted tenderness along the 
thoracic spine, other evaluations found his spine to be 
substantially normal, or undergoing changes of a degenerative 
nature.  Additionally, while some evaluations attribute his 
back pain to his Reiter's Syndrome, a VA examiner in July 
2007 stated that these were not related.  

Most notably, the Veteran was diagnosed with mild multilevel 
chronic degenerative joint disease (DDD) throughout the 
thoracic spine in November 2004.  A small herniation at the 
T7-T8 disc was also noted.  Therefore, an examination and 
opinion is necessary in order to determine whether his spine 
disorder is related to active duty service.  

Next, the Veteran's claim for entitlement to service 
connection for erectile dysfunction was granted in January 
2007 with a noncompensable rating effective June 29, 2006.  A 
Notice of Disagreement (NOD) to the effective date was 
submitted in October 2007.  However, no SOC was issued in 
response to this NOD.  

In this case, the proper action is to REMAND the issue to the 
RO for appropriate action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999) ("[t]hus, the next step was for the 
RO to issue an SOC on the denial of the . . . claim, and the 
Board should have remanded that issue to the RO, not referred 
it there, for issuance of that SOC").  
                                                                                                                                                                                                                                                                                                                      
Accordingly, the case is REMANDED for the following actions:

1. Obtain VA outpatient treatment records 
from the VAMC in Atlanta, Georgia, from 
August 2006 to the present.

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his back disorder.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination, and the examiner must note in 
the examination report that he/she had an 
opportunity to review the file.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any back disorder had its 
clinical onset in service or is otherwise 
related to active service.  Any opinions 
provided by the examiner should be 
supported by a thorough discussion of the 
reasoning and basis for his or her 
opinion.  

3.  Following the completion of the above, 
the RO should re-adjudicate the issue of 
entitlement to service connection for a 
back disorder.  If the decision remains in 
any way adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC). 

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues remaining on appeal as well as 
a summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

4.  The RO should issue an SOC on the issue 
of entitlement to an earlier effective date 
for the Veteran's service-connected 
erectile dysfunction. 

The Veteran and his representative should 
be clearly advised of the need to file a 
substantive appeal if he wishes to complete 
an appeal from this determination.  If an 
appeal is perfected, then the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


